Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application filed on September 13th, 2021 has been received and entered.
Claims 1-20 now remain pending and are allowed with examiner’s amendment presented herein.
The Terminal Disclaimer filed on January 21st, 2022 has been approved.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2021; 11/30/2021; 12/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone/email conversations with Steven Nugent (Registration Number 68,982) on January 20th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claims 3, 6, 11, 14, 17, and 20.
Please amend claims 1, 2, 8, 9, 10, 15, and 16 as follows:
Claim 1. (Currently Amended) A method comprising:
receiving, by computing hardware, a unique identifier of a data subject submitted through an interface associated with a computer system of an entity;
responsive to a certain period of time elapsing after the unique identifier was submitted, initiating, by the computing hardware, a test interaction associated with the unique identifier and involving submitting a request for a response from the computer system;
determining, by the computing hardware, the computer system has initiated the response to the request, wherein the response includes personal data of the data subject matched to the unique identifier; and
responsive to determining that the computer system has initiated the response, performing, by the computing hardware, an action with regard to the computer system, wherein:
the certain period of time comprises at least one of a time after which a deletion request to delete the personal data has been submitted to the entity or an expected data retention time for the personal data; and
performing the action comprises:
generating a report indicating that the personal data remains in the computer system; and
providing the report to an individual associated with the entity.
 the deletion request to delete the personal data.

Claim 3. (Cancelled)

Claim 6. (Cancelled)

Claim 8. (Currently Amended) A system comprising: 
a non-transitory computer-readable medium storing instructions; and 
a processing device communicatively coupled to the non-transitory computer-readable medium, 
wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: 
receiving a unique identifier associated with a data subject submitted through an interface to a computer system of an entity; 
receiving an indication of completion of an erasure of personal data of the data subject matched to the unique identifier from the computer system; 
responsive to receiving the indication, initiating a test interaction associated with the unique identifier after a certain period of time has elapsed after submission of a deletion request to delete the personal data, the test interaction involving submitting a request for a response from the computer system; 

responsive to determining that the computer system has initiated the response, performing an action with regard to the computer system, wherein: 
the certain period of time comprises at least one of a time after which the deletion request to delete the personal data has been submitted to the entity or an expected data retention time for the personal data 
performing the action comprises: 
generating a report indicating that the personal data remains in the computer system; and 
providing the report to an individual associated with the entity. 

Claim 9. (Currently Amended) The system of Claim 8, wherein the unique identifier was provided to the data subject after submitting [[a]] the deletion request to delete the personal data. 

Claim 10. (Currently Amended) The system of Claim 8, wherein the operations further comprise submitting [[a]] the deletion request to have the personal data deleted from the computer system.

Claim 11. (Cancelled)

Claim 14. (Cancelled)

responsive to a certain period of time elapsing after a unique identifier associated with a data subject was submitted through an interface to a computer system of an entity, initiating a test interaction involving submitting a request for a response from the computer system; 
determining the computer system has initiated the response to the request, wherein the response includes personal data of the data subject matched to the unique identifier; and 
responsive to determining that the computer system has initiated the response, performing an action with regard to the computer system, wherein: 
the certain period of time comprises at least one of a time after which a deletion request to delete the personal data has been submitted to the entity or an expected data retention time for the personal data; and 
performing the action comprises: 
generating a report indicating that the personal data remains in the computer system; and 
providing the report to an individual associated with the entity. 

Claim 16. (Currently Amended) The non-transitory computer-readable medium of Claim 15, wherein the unique identifier was provided to the data subject after submitting [[a]] the deletion request to delete the personal data.


Claim 20. (Cancelled)
--End--

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 12-13, 15-16, and 18-19 are allowed and they are renumbered as 1-14.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Bodegas Martinez et al. (US Publication No. 2019/0303610), discloses a de-identification server which can be configured to receive, via periodical queries of a request queue, one or more deletion requests from users. The deletion requests can contain data representing one or more user identifiers usable to uniquely identify the users and indicate to the de-identification server that the users wish to delete certain records in a collection of data or dataset that contains information linked or linkable to the users as natural persons for a given period (e.g., day, date range, etc.) from the computer storage system. Moreover, Subhadeep Sarkar et al. (Towards Enforcement of The EU GDPR: Enabling Data Erasure, IEEE, 2018), another prior art of record, focuses on empowering the data subjects by allowing user to express their preferences over the usage of their personal data and towards enforcement of the right to erasure. This will allow a user to dictate the purpose of use, the location of the processing, the retention period, and sharing policies concerning user’s personal data and also for erasure of all records of the user. However, Bodegas Martinez et al. and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        January 21st, 2022